Exhibit 10.5

Execution Version

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN PATENTS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of July 28, 2015, made by made by each of the Grantors
signatory hereto (the “Grantors”), in favor of BANK OF AMERICA, N.A. (“BAML”),
in its capacity as U.S. administrative agent for the banks and other financial
institutions (collectively, the “Lenders”) from time to time parties to the
Credit Agreement (as defined below) and as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement). Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided or
provided by reference in the Credit Agreement and the Guarantee and Collateral
Agreement (each as defined below).

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of July 28,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Univar Inc., a
Delaware corporation (the “U.S. Parent Borrower”), the other U.S. Borrowers
party thereto, Univar Canada Ltd., as the Canadian Borrower, BAML, as U.S.
administrative agent and collateral agent, Bank of America, N.A. (acting through
its Canadian branch), as Canadian administrative agent, the Lenders and the
other parties from time to time party thereto, the Lenders have severally agreed
to make Loans to the Borrowers upon the terms and subject to the conditions set
forth therein; and

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain
Domestic Subsidiaries of the U.S. Parent Borrower have executed and delivered a
Guarantee and Collateral Agreement, dated as of July 28, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent; and

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of their Intellectual Property, including the Patents;
and

WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make the Loans and
other financial accommodations to the Borrowers pursuant to the Credit
Agreement, the Grantors agree, for the benefit of the Secured Parties, as
follows:

SECTION 1. Confirmation of Grant of Security Interest. Each Grantor hereby
confirms that, subject to existing licenses to use the Patents granted by such
Grantor in



--------------------------------------------------------------------------------

the ordinary course of its business, pursuant to the Guarantee and Collateral
Agreement it has granted to, and does hereby grant to, the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all of the Patents of
such Grantor (including, without limitation, those items listed on Schedule I
hereto) and to the extent not otherwise included, all Proceeds and products of
any and all of the Patents, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except that no
security interest is or will be granted pursuant hereto in any right, title or
interest of such Grantor under or in any Patent License for so long as, and to
the extent that, the granting of such a security interest pursuant hereto would
result in a breach, default or termination of such Patent License.

SECTION 2. Purpose. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Guarantee and Collateral Agreement. The
Guarantee and Collateral Agreement (and all rights and remedies of the Secured
Parties thereunder) shall remain in full force and effect in accordance with its
terms.

SECTION 3. Acknowledgment. Each Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Patents are more fully set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, the terms and provisions
of which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein. In the event of a conflict
between this Agreement and the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall prevail.

SECTION 4. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same instrument.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

MAGNABLEND, INC., as Grantor By:  

/s/ Kerri Howard

  Name:   Kerri Howard   Title:   Treasurer

 

Signature Page to

Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Brad H. Breidenbach

  Name:   Brad H. Breidenbach   Title:   Senior Vice President

 

Signature Page to

Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

SCHEDULE I

PATENT REGISTRATIONS AND APPLICATIONS

 

Owner

  

Title

   Status    App. No./Date

Magnablend, Inc.

   METHODS AND COMPOSITIONS FOR USING TEMPORARY, SLOW DEGRADING,    Pending/   
14/337,762    PARTICULATE AGENTS IN A SUBTERRANEAN FORMATION    Published   
07-22-2014